DETAILED ACTION
This office action is in response to the application filed on 2/14/2022.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/898,756 filed 06/11/2020 now US Patent 11,283,829 which is a continuation of application 15/783,512 filed 10/13/2017 now US Patent 10,721,262 which has provisional application 62/439,712 filed 12/28/2016, which papers have been placed of record in the file.

 Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/27/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,283,829.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular instant claims 1-20 are anticipated by patented claims 1-20, respectively.  
Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 10,721,262.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, instant claims 1, 3, and 13 are anticipated by patented claim 1.  Instant claim 2 is anticipated by patented claim 2.  Instant claims 4-12 are anticipated by patented claims 3-11, respectively.  Instant claims 14-18 are anticipated by patented claims 12-15, respectively.  Instant claims 19-20 are anticipated by patented claims 15-16, respectively.

Claim(s) 1-3, 5, 10, 14-15, 18, and 20 is/are rejected on the grounds of provisional nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11, and 16 of application 17/817,828.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, independent instant claims 1, 14, and 18 are substantially similar to independent copending claims 1, 16, and 1, respectively.  The copending claims do not, but in related art Baikalov et al. (US 2016/0226905 A1), ¶ 22-24, 34, teaches “receive contextual information about a resource” where information is received about anomalous behaviors on a network.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Baikalov and the copending claims, to modify the risk analysis and alerting system of the copending claims to include the method to receive contextual information as taught in Baikalov.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
	In view of the combination above, instant dependent claims 2, 3, 4, 5, 10, 15, and 20 are taught by copending claims 11, 10, 7, 7, 7, 11, and 11, respectively.  

Claim(s) 1-3, 5, 10, 14-15, 18, and 20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 2, 5, 9, 11, and 17 of US Patent 11,411,971.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, independent instant claims 1, 14, and 18 are substantially similar to patented claims 2, 17, and 2, respectively.  The patented claims do not, but in related art Baikalov et al. (US 2016/0226905 A1), ¶ 22-24, 34, teaches “receive contextual information about a resource” where information is received about anomalous behaviors on a network.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Baikalov and the patented claims, to modify the risk analysis and alerting system of the patented claims to include the method to receive contextual information as taught in Baikalov.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
	In view of the combination above, instant dependent claims 2, 3, 4, 5, 10, 15, and 20 are taught by patented claims 11, 5, 9, 9, 9, 11, and 11, respectively.  

Claim(s) 1-3, 5, 10, 14-15, 18, and 20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11, and 16 of US Patent 10,728,262.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, independent instant claims 1, 14, and 18 are substantially similar to independent patented claims 1, 16, and 1, respectively.  The patented claims do not, but in related art Baikalov et al. (US 2016/0226905 A1), ¶ 22-24, 34, teaches “receive contextual information about a resource” where information is received about anomalous behaviors on a network.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Baikalov and the patented claims, to modify the risk analysis and alerting system of the patented claims to include the method to receive contextual information as taught in Baikalov.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
	In view of the combination above, instant dependent claims 2, 3, 4, 5, 10, 15, and 20 are taught by patented claims 11, 10, 7, 7, 7, 11, and 11, respectively.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov et al. (US 2016/0226905 A1), in view of Shih et al. US 20160094577 A1), in view of Fujisawa et al. (US 2017/0251007 A1). 
Regarding claims 1, 14, and 18, Baikalov teaches:
“A computing system configured to generate an alert related to a cyber attack, the computing system comprising: 	a computer readable storage medium having program instructions embodied therewith (Baikalov, ¶ 11, computer readable physical medium with instructions to cause a computer to perform instructions); and 	one or more processors configured to execute the program instructions to cause the one or more processors to (Baikalov, ¶ 11, computer readable physical medium with instructions to cause a computer to perform instructions.  Computers have one or more processors): 	receive contextual information about a resource (Baikalov, ¶ 22-24, 34, information is received about anomalous behaviors on a network); 		determine, based at least in part on the contextual information, weights to apply to a set of events reflecting activity that may be indicative of a cyber attack (Baikalov, ¶ 22-24, 34, user behavior that is potentially malicious behavior is matched against specific behavior known to be potentially malicious so that it can be scored.  Baikalov, ¶ 27 teaches that the composite scores create a weighted risk probability); 	determine, based at least in part on the set of events, the set of weights, and the contextual information, a risk score that indicates a probability that the resource is at risk of a cyber attack (Baikalov, Fig. 6, ¶ 30, 34, each event creates a separate risk score which can be combined to create a total risk score for each user which indicates the likelihood of an attack)”.
Baikalov does not, but in related art, Shih teaches:	“determine, a set of weights, from a plurality of sets of weights, to apply to a set of events reflecting activity that may be indicative of a cyber attack (Shih, ¶ 53-54 teaches determine which set of weights to apply to a given action based on the type of action that is occurring.  Shih, ¶ 55-56 and 61 teaches applying these weights activities to determine their risk to a system)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Baikalov and Shih, to modify the risk analysis system of Baikalov to include the method to determine sets of weights to apply to a given action in determine the risk of an action.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results as stated by Shih ¶ 44 of providing constrained weighting to cyber events based on the type of event or timing of an event in a sequences of events. 
Baikalov in view of Shih does not, but in related art, Fujisawa teaches:	in response to the risk score satisfying a threshold value, generate an alert (Fujisawa, ¶ 73 teaches sending an alert in response to the risk score exceeding the threshold.  Examiner’s Note: Fujisawa ¶ 55 also teaches matching events to security data events.)”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih’s invention of risk scoring system to include Fujisawa’s administrator alerting system which includes all of the pertinent information of the events that causes the alert, because as stated by Fujisawa, ¶ 73, alerting with a message that contains all of the  the administrator as quickly as possible will allow the administrator to mitigate damage caused by a network breach.

Regarding claims 2, 15, and 20, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 1 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above), wherein the alert comprises information that at least partly indicates the contextual information that contributed to the risk score satisfying the threshold value (Fujisawa, ¶ 73 teaches sending an alert which includes information that caused the alert to be sent in the first place)”.

Regarding claim 3, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 1 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above), wherein the contextual information comprises at least one of: 	information about typical usage patterns of the resource by authorized user (Fujisawa, ¶ 58, copying data to a USB stick more than three times in an hour suggests a potentially malicious event)”.

Regarding claim 5, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 1 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to: 	cause the alert to be presented using a graphical user interface comprising a representation of the risk score associated with the resource (Fujisawa, ¶ 73 teaches sending an alert which includes information that caused the alert to be sent in the first place in the form of a text message to the system administrator.  One of ordinary skill would recognize that the system administrator would read the text message on a graphical user interface)”.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Shih, in view of Fujisawa, in view of Siva Kumar et al. (US 2016/0088000 A1) hereinafter Siva Kumar.
Regarding claim 4, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 1 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to”.
Baikalov in view of Shih in view of Fujisawa does not, but in related art, Siva Kumar teaches:	“generate a plurality of alerts based on one or more risk scores satisfying one or more threshold values (Siva Kumar, ¶ 159, multiple security alerts are sent to an administrator and ordered based on the severity of the risk score); and 	present the plurality of alerts to an analyst in an order that is at least partially determined by respective risk scores of the plurality of alerts (Siva Kumar, ¶ 159, multiple security alerts are sent to an administrator and ordered based on the severity of the risk score)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa’s invention of risk scoring system to include Siva Kumar’s ordered alerting system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring system alerting systems) ready for improvement to yield predictable results.

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in of Shih in view of Fujisawa, in view of Jalil et al. (US 10,192,058 B1) hereinafter Jalil.
Regarding claims 6 and 10, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 5 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above) wherein the graphical user interface further comprises a representation of a total risk score of a plurality of resources (Baikalov, Fig. 9 represents a graphical user interface with a total risk)”.
 Baikalov in view of Shih in view of Fujisawa does not, but in related art, Jalil teaches:	“wherein the total risk score is determined by combining risk scores of the plurality of resources (Jalil, Figs. 3, 4, Col. 6 Ln. 25-67, Col. 10 Ln. 1-23, teaches displaying cumulative risk score with a monotonically increasing function)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa’s invention of risk scoring system to include Jalil’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Regarding claim 7, Baikalov, in of Shih in view of Fujisawa, in view of Jalil teaches:
“The computing system of Claim 6 (Baikalov, in of Shih in view of Fujisawa, in view of Jalil teaches the limitations of the parent claim as discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to: 	combine the risk scores of the plurality of resources using a monotonically converging function (Jalil, Figs. 3, 4, Col. 6 Ln. 25-67, Col. 10 Ln. 1-23, teaches displaying cumulative risk score with a monotonically increasing function)”.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Shih in view of Fujisawa, in view of Jalil, in view of Shmueli et al. (US 2015/0121518 A1) hereinafter Shmueli.
Regarding claim 8, Baikalov, in view of Shih in view of Fujisawa, in view of Jalil teaches:
“The computing system of Claim 6 (Baikalov, in view of Shih in view of Fujisawa, in view of Jalil teaches the limitations of the parent claims as discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to: 
Baikalov, in view of Shih in view of Fujisawa, in view of Jalil does not, but in related art, Shmueli teaches:	“provide a record-keeping functionality, wherein one or more interactions between an analyst and the warning system are recorded (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa in view of Jalil’s invention of risk scoring system to include Shmueli’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Regarding claims 9, Baikalov, in of Shih in view of Fujisawa, in view of Jalil teaches:
“The computing system of Claim 6 (Baikalov, in of Shih in view of Fujisawa, in view of Jalil), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to: 
Baikalov in view of Shih in view of Fujisawa, in view of Jalil does not, but in related art, Shmueli teaches:	“receive a commentary input from an analyst (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system); 	associate the input with one or more alerts (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system); and 	cause presentation of the input together with the one or more alerts (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system)”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa in view of Jalil’s invention of risk scoring system to include Shmueli’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Shih in view of Fujisawa, in view of Jalil in view of Cook et al. (US 2006/0021050 A1) hereinafter Cook.
Regarding claim 11, Baikalov, in view of Shih in view of Fujisawa, in view of Jalil teaches:
“The computing system of Claim 10 (Baikalov, in view of Shih in view of Fujisawa, in view of Jalil teaches the limitations of the parent claims a discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to”.
Baikalov, in view of Shih in view of Fujisawa does not, but in related art, Cook teaches:	“integrate into the chart or graph a plurality of events related to a potential cyber attack against the resource and for which no alert has been generated (Cook, Figs. 10, 20A, 20B, 23 and 24 depict simulated attack risk)”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa in view of Jalil’s invention of risk scoring system to include Cook’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Shih in view of Fujisawa, in view of Jalil in Cook in view of Shmueli.
Regarding claim 12, Baikalov, in view of Shih in view of Fujisawa, in view of Jalil in Cook teaches:
“The computing system of Claim 11 (Baikalov, in view of Shih in view of Fujisawa, in view of Jalil in Cook teaches the limitations of the parent claim as discussed above), wherein the one or more processors are further configured to execute the program instructions to cause the one or more processors to: 
Baikalov in view of Shih in view of Fujisawa, in view of Jalil in Cook does not, but in related art Shmueli teaches:
	further include into the chart or graph historical alerts that have previously been responded to by an analyst (Shmueli, Fig. 5, ¶ 69, 94, teaches GUI for risk scored related to alerts in time which includes the past and the present)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa in view of Cook’s invention of risk scoring system to include Shmueli’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Claim(s) 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Fujisawa, in view of Acuna-Rohter et al. (US 2013/0110694 A1).

Regarding claims 13, 16, and 19, Baikalov in view of Shih in view of Fujisawa teaches:
“The computing system of Claim 1 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above)”. 	Baikalov, in view of Fujisawa do not, but in related art, Acuna-Rohter teaches:
“wherein the threshold value is based at least in part on a random value (Acuna-Rohter, ¶ 59 teaches that the threshold is determined by a random process)”.	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa’s invention of risk scoring system to include Acuna-Rohter’s random threshold system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., random threshold systems) ready for improvement to yield predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikalov, in view of Shih in view of Fujisawa, in view of Shmueli.
Regarding claim 17, Baikalov in view of Shih in view of Fujisawa teaches:
“The method of Claim 14 (Baikalov in view of Shih in view of Fujisawa teaches limitations of the parent claims as discussed above)”.
Baikalov in view of Shih in view of Fujisawa does not, but in related art, Shmueli teaches: 	“the method further comprising: by the one or more processors executing program instructions: receiving a commentary input from an analyst (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system); 	associating the input with one or more alerts (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system); and 	causing presentation of the input together with the one or more alerts (Shmueli, ¶ 69 and 94 teach an interactive GUI system which allows an administrator to mark events as false-positive which are stored in the system)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baikalov in view of Shih in view of Fujisawa’s invention of risk scoring system to include Shmueli’s displaying system, because doing so applies a known technique (i.e., risk scoring system) to known devices and/or methods (i.e., risk scoring displaying systems) ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435